                Case 7:20-cr-00027-EKD Document 1 Filed 03/04/20 Page 1 of 3 Pageid#: 1


A0 91(Rev.1l/l1) Cri
           .
                   minalComplaint                                                                                        O   --


                                      U NITED STATES
                                                   tb
                                                      D ISTY CT C OURT co aoox ss njsx x                                          uay
                                                                rthe                                       ATo N6.xivx
                                                                                                                 FILED

                     United StatesofAmerica
                                                                                                           l.
                                                                                                            1A2 g!12222
                                                                 )
                                 V.                              )                                     M Z Q DUDLR r'm lc
                                                                 )     CaseNo.                       RY;                          '
                       Tyrone Lee Gravely                                                                   DEM Y CLERK :
                                                                 )            7:20-MJ-23
                                                                 )
                                                                 )
   .   .
                                                                 )
                           Depndantlv

                                               C RIM G A L C O M PLA IN T
      1,thecomplainantinthiscase,statethatthefollowingistruetothybestofmyknowledgeandbelief.
Onoraboutthedatets)of           March4,2020              inthe
                                                              d'? of          Roanoke        inthe
       Western           Districtof         Virginia         ,thedefendantts)violated:
                 CokeSectîon                                              Of/ènzeDescrètion
Title 21,Uni
           ted States Code                    Possession withthe intentto distribute fentynal
Sections,841(a)(1)
Ti
 tle 18,Uni
          ted States Code                     Possession ofa firearm in furtherance ofa drug trafficking crime
Section,924 (c)



               Tlziscriminalcom plaintisbased on these facts:
See Attached Affidavit




               V Continuedontheattachedsheet.

                                                                                        Complainant'
                                                                                                   ssignature
                                                                               ClarkJackson,Task Force OfficerDEA
                                                                                         Printednameand title

Sworn to beforemeand signed in m ypresence.

Date:               03/04/2020
                                                                                           Judge'
                                                                                                ss'
                                                                                                  fpw/l
                                                                                                      /re

City and state'
              .                       Roanoke,Virginia                     RobertBallou,Uni
                                                                                          ted States Magistrate Judge
                                                                                         Printed nameandtitle
  Case 7:20-cr-00027-EKD Document 1 Filed 03/04/20 Page 2 of 3 Pageid#: 2




                                         AFFIDAVIT
COM ES NOW yourAffiant,ClarkJackson,aTask Force Officerwith the Drug Enforcem ent
Administration,and having being duly deposedand sworn,saysasfollows:

                                  A. Introductory Inform ation

         1. Ihave beenaTask Force Officerwith the Drug Enforcem entAdm inistration
                                                                          .


             (DEA)sinceOctober1,2018.Iam currentlyassignedtoinvestigatedrugrelated
             crimesasamemberoftheDEA,W ashingtonFieldDivision/RoanokeResident
             Office and have been em ploye'd by M ontgomeryCountySheriff'sOfficesince
             2012.Ihave received training in aIlareasofnarcoticsinvestigationsincluding
             search and seizure law s and statutes pertaining to enforcem ent ofthe Controlled
             SubstancesAct,highway interdiction and parcelinterdiction.Since becoming a
             DEA TaskForce Officerin Octoberof2018,lhave participated in anumberof
             drug trafficking,m oney Iaundering,and organized crim e investigationsthathave
             resulted inthe arrestofnum erousm embersofseveraldifferentinternational
             anddomesticdrugtraffickingorganizations(DTOs)andtheseizureofcurrency,
            assets,and drugs.
         2. The inform ation contained w ithin this affidavitisbased on m y personal
            experience,asw ellas on inform ation provided to m e by otherfederalagents,
            state police investigators,and Iocàlpolice officers.

                             B.      Statem entofProbable Eause

             Onthe morning ofM arch4,2020,mem bersofthe DEA Roanoke ResidentOffice
             conducted a federalsearch w arrantat a residence located at 1236 Gilm erAve
             NW ,Roanoke,VA,in the W estern District ofVirginia. During the execution of
             thesearchwarrantpolice encountered a malesubject,Iateridentified asTyrone
             GRAVELY,ontheoutside oftheresidence.GRAVELY admittedto DEA TFO
             Jacksonthathejumpedoutofawindow ontheeastsideof1236GilmerAve
            NW ,Roanoke,VA,in an effortto flee police. In fact,a w indow w asopen on that
            side ofthe residence.
         2. Officersthensearchedthe room thatGRAVELY had recentlyexited bym eansof
            the w indow . Inside thatroom ,police Iocated approxim ately 177 bagscontaining
            a measurable amountoffentanyl.Thisisan am ountoffentanylconsistentwith
            distribution. Officers also discovered a m easurable quantity ofsuspected crack
            cocaine,approxim ately 80 gram sofsuspected heroin,and tw o cornerbaggies of
             suspected marijuana.


                                                                                                  #VJ
                                                                                             >(
Case 7:20-cr-00027-EKD Document 1 Filed 03/04/20 Page 3 of 3 Pageid#: 3




      3. Policealso discovered two 9m m pistols,and an AR-15 pistolw i
                                                                     th a drum
         m agazine containing m ore than 80 roundsofam m unition. These are firearm s,
         designedto expela projectile bym eansofan explosion. Police officers
         searchingthisroom also Iocated mailaddressedto Tyrone GRAVELY.
      4, Otherpersonsresidinginthe Gilm erAvenue ResidencestatedthatGRAVELY in
         factdid residein the room where the narcoticsandfirearmswerefound.No
         otherpersonswerefound inthisroom,and therewasnothingto indicatethat
         any person otherthan GRAVELY had occupiedthisroom .
      5. W herefore,youraffiantassertsthatthere is probable cause to believe that
         GRAVELY possessed a m easurable quantity offentanylw ith the intentto
         distribute,and possessedfirearmsin fudherance ofadrugtraffickingcrime.
      6. Furthefyouraffiantsayeth naught.



                                                                      Clark Jackson
                                                               TASK FO RCE OFFICER
                                                DRUG ENFORCEM ENT ADM INISTRATION



                                                      Swornto and subscribed before me
                                                              This 4th day ofM arch 2020
                                                          ln theCity ofRoanoke,Virginia


                                                ,J
                                                 r'

                                                           Honorable ROBERT S.BALLOU
                                                      UNITED STATES M AGISTRATEJUDGE




                                                                                               /
                                                                                           3(k$?
